                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FEYEZ HANNA,                                              CIVIL ACTION
                     Plaintiff,

              v.

SONNY PERDUE, JUSTIN KELLEY,                              NO. 18-4555
JULIA HARTLEY AND DANA STAHL,
               Defendants.

                                         ORDER

       AND NOW, this 25th day of October, 2019, UPON CONSIDERATION OF

Defendant’s Motion to Dismiss Plaintiff’s Complaint for Failure to Prosecute (ECF 32) IT IS

ORDERED THAT Defendants’ motion is GRANTED.




                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
